Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 2/11/2021.
The application has been amended as follows: 
The tile is amended as follows: Physical quantity measurement device having a positively charged housing surface and a method of manufacturing the measurement device.
Regarding claim 10, a missing period “.” is inserted at the end of the claim.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior arts made available fail to teach or fairly suggest a physical quantity measurement device comprising a housing including a covering film that covers at least a part of a surface of the housing main body that is positively charged due to positive charges being arranged in the housing main body along the surface of the main body or the positive charges being arranged in the covering film along a surface of the covering film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (2002/0023486) teach an air flow measurement apparatus including a housing containing an auxiliary passage through which a part of air flowing in a resin main passage passes and a thin metal film covering the whole or part of the inside surface of the main passage (para 0070). Uchida et al. (2006/0219231) teach a rubber resilient body coated with a silicon resin for preventing deterioration of the rubber at the surrounding atmosphere.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/11/2021